COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HORIZON REGIONAL MUNICIPAL
UTILITY DISTRICT,

                        Appellant,

v.

CITY OF SOCORRO, TEXAS,
GUILLERMO GANDARA, SR., Mayor,
City of Socorro, Texas, GUILLERMO
MADRID, JR., Counsel Person at Large,
City of Socorro, Texas, LUIS VARELA,
Council Person District 1, City of Socorro,
Texas, GLORIA MACIAS RODRIGUEZ,
Council Person District 2, City of Socorro,
Texas, MARY B. GARCIA, Council
Person District 3, City of Socorro, Texas,
JESUS GANDARA, JR., Council Person
District 4, City of Socorro, Texas,
MANUEL SOTO, City Manager, City of
Socorro, Texas, SAMUEL A. LEONY,
Director, City of Socorro, Texas,
DEPARTMENT OF PLANNING AND
GERARDO ROCHEL, Building Inspector,
City of Socorro, Texas,

                        Appellees.


§
 
§
 
§
 
§
 
§
 
 § 

 §

 §

 §

 §

 §

 §

 §

 §










No. 08-11-00093-CV

Appeal from the

34th Judicial District Court
of El Paso County, Texas 

(TC# 2010-3676) 





MEMORANDUM OPINION

            The parties have filed an agreed joint motion to dismiss this appeal.  See Tex.R.App.P.
42.1(a)(1), 42.1(a)(2).  The motion is granted, and this appeal is dismissed.  Costs of appeal are
assessed against Appellant.  See Tex.R.App.P. 42.1(d).


November 30, 2011
CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.